Exhibit 10.22

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT


This First Amendment (this “Amendment”) to the Employment Agreement by and
between Rockwater Energy Solutions, LLC (f/k/a Rockwater Energy Solutions, Inc.,
“Rockwater”) and Paul Pistono (“Executive”), dated September 4, 2012 (the
“Employment Agreement”),  is hereby entered into by Rockwater,  Rockwater Energy
Solutions Administrative Services, LLC, a Delaware limited liability company
(the “Company”), and Executive, effective as of February 21, 2020 (the
“Effective Date”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Employment Agreement.

WHEREAS, the Company desires to amend the Employment Agreement on the terms set
forth herein to ensure the Employment Agreement terms are consistent with the
Company’s goals and retention efforts.

NOW, THEREFORE, in consideration of the foregoing,  effective as of the
Effective Date, the Employment Agreement is hereby amended as follows:

1. Rockwater hereby assigns the Employment Agreement to the Company. All
references within the Employment Agreement to the “Company” shall be deemed to
refer to Rockwater Energy Solutions Administrative Services, LLC.

2. Section 7.1(b)(iii)(B) is hereby amended in its entirety to read as follows:

(B)the Company shall pay to Executive an amount equal to the Severance Multiple
times the sum of (i) Executive’s Base Salary as of the Date of Termination and
(ii) an amount equal to the target Annual Bonus for the year in which such
termination occurs, which aggregate amount shall be paid in a lump sum payment
on the date that is 60 days after the Date of Termination occurs; and

3. Except as expressly amended hereby, the Employment Agreement shall remain in
full force and effect and is specifically ratified and reaffirmed.

4. This Amendment is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

5. This Amendment may be executed in any number of counterparts, including by
electronic mail or facsimile, each of which when so executed and delivered shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a copy hereof containing
multiple signature pages, each signed by one party, but together signed by both
parties hereto.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 







 

 

IN WITNESS WHEREOF,  Executive,  Rockwater and the Company each have caused this
Amendment to be executed and effective as of the Effective Date.

 

 

EXECUTIVE:

 

 

/s/ Paul Pistono__________________________

Paul Pistono

 

 

 

ROCKWATER ENERGY SOLUTIONS, LLC

 

 

By:   /s/ Nick Swyka_________________________

Name: Nick Swyka

Title: Chief Financial Officer and Senior Vice President

 

 

ROCKWATER ENERGY SOLUTIONS ADMINISTRATIVE SERVICES, LLC

 

 

By:   /s/ Nick Swyka_________________________

Name: Nick Swyka

Title: Chief Financial Officer and Senior Vice President

 

Signature Page to

First Amendment to

Employment Agreement

